2:18-cr-00695-MBS   Date Filed 12/16/20   Entry Number 82   Page 1 of 9
2:18-cr-00695-MBS   Date Filed 12/16/20   Entry Number 82   Page 2 of 9
2:18-cr-00695-MBS   Date Filed 12/16/20   Entry Number 82   Page 3 of 9
2:18-cr-00695-MBS   Date Filed 12/16/20   Entry Number 82   Page 4 of 9
2:18-cr-00695-MBS   Date Filed 12/16/20   Entry Number 82   Page 5 of 9
2:18-cr-00695-MBS   Date Filed 12/16/20   Entry Number 82   Page 6 of 9
2:18-cr-00695-MBS   Date Filed 12/16/20   Entry Number 82   Page 7 of 9
2:18-cr-00695-MBS   Date Filed 12/16/20   Entry Number 82   Page 8 of 9
2:18-cr-00695-MBS   Date Filed 12/16/20   Entry Number 82   Page 9 of 9
